           Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 1 of 30 PageID# 1
                                                                                                                         .




AO 106(Rev.04/10) Application for a Search Warrant
                                                                                                                         !l              L         M ilT'
                                                                                                                                                       * I I !'•


                                                                                                                         P\                          l!i |i!
                                      United States District Court                                                                AUG 14 2019 jy|
                                                                        for the
                                                                                                                             CLERK, U.S. DISTRICT COURT
                                                          Eastern District of Virginia                                             RlCHiMOKD, VA               j


             In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                                  Case No.


          10484 Cherry Street, King George, Virginia
                 ("TARGET LOCATION 8")

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
                                                     ("TARGET LOCATION 8")


located in the              Eastern               District of                 Virginia                ,there is now concealed (identify the
person or describe the property to be seized)'.
 See Attachment A-1



          The basis for the search under Fed. R. Crim. P. 41(c)is (check one or more):
                (ST evidence ofa crime;
                afcontraband, fruits ofcrime, or other items illegally possessed;
                af property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                              Offense Description
        21 use 846; 21 USC 841;                    Conspiracy to Distribute Controlled Substances; Possession with Intent to Distribute and
        18 USC 1956(h); 18 USC 922(g);             Distribution of Controlled Substances; Money Laundering Conspiracy; Felon in Possession of a
        18 USC 924(c) '                      ' Firearm, Possession of a Firearm in Furtherance of a Drug Trafficking Offense
          The ^plication is based on these facts:
        See Affidavit



           fif Continued on the attached sheet.
           □ Delayed notice of     _ days (give exact ending date if more than 30 days:                                           ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      AppH6ar^ signature
                                                                                                   SA Cameron Taylor/DEA
                                                                                                      Printed name and title


Sworn to before me and signed in my presence.


Date:
                                                                                                            AM       m
                                                                                                        Judge's signature

City and state: Richmond, Virginia                                                 Roderick C. Young, Magistrate Judge^U&^istrict Court
                                                                                                      Printed name and title
    Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 2 of 30 PageID# 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


 IN THE MATTER OF THE SEARCH OF:

 10484 Cherry Street, King George, Virginia
                                                   Case No.
 ("TARGET LOCATION 8")

  A white 2008 Ford Crown Victoria
                                                   Filed Under Seal
  VIN:2FAFP71V38XI78822
 Maryland tag 5CV6135
 ("TARGET VEHICLE 1")


                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS


        I, Cameron Taylor, a Special Agent for the Drug Enforcement Administration ("DBA"),

 being duly sworn, depose and state as follows:

        1.      I am an "investigative or law enforcement officer of the United States" within the

 meaning of 18 U.S.C. § 2510(7). This affidavit is made in support of a search warrant for the

following location:

             a. 10484 Cherry Street, Apartment 1 IOC, King George, Virginia
               ("TARGET LOCATION 8")'

             b. A white 2008 Ford Crown Victoria, VIN: 2FAFP71V38X178822,
               Maryland tag 5CV6135
               ("TARGET VEHICLE 1")

        As part ofthis investigation, your affiant's co-case agent is contemporaneously submitting

a separate application to the magistrate court in the District ofMaryland for authorization to search

the following locations: 6116 Teaberry Way, Clinton, Maryland("TARGET LOCATION 1");


'For clarity, the target facilities are capitalized and bold(TARGET LOCATION 1), and target
individuals and intercepted telephones are lower case and bold (Anthony Dotson and Target
Telephone 1).
   Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 3 of 30 PageID# 3




4L JP Morgan Court, Waldorf, Maryland, 24/7 Everyday Automotive & Detailing ("Everyday

Automotive") ("TARGET LOCATION 2"); 3325 Leonardtown Road, Unit 683 Waldorf,

Maryland, Economy Storage of Waldorf("TARGET LOCATION 3"); 6337 South Lake Court,

Bryans Road, Maryland("TARGET LOCATION 4"); 9635 Daffodil Place, Waldorf, Maryland

("TARGET LOCATION 5"); 2000 Amber Leaf Place, Apartment 17, Waldorf, Maryland

("TARGET LOCATION 6"); and 4825 Towne Park Road, Suitland, Maryland ("TARGET

LOCATION 7"). This affidavit does not seek authorization to search TARGET LOCATION 1

through TARGET LOCATION 7, but contains some information concerning a number ofthose

locations in order to provide context for the rest ofthe investigation.

       2.      Based on the facts alleged in this affidavit, there is probable cause to believe that

the following individuals and others have violated and are violating 21 U.S.C. § 846(conspiracy

to distribute controlled substances), 21 U.S.C. § 841 (possession with intent to distribute and

distribution of controlled substances), 18 U.S.C. § 1956(h)(money laundering conspiracy), 18

U.S.C. § 922(g)(felon in possession ofa firearm), and 18 U.S.C.§ 924(c)(possession ofa firearm

in furtherance of a drug trafficking offense)("Target Offenses"):

               a.      Anthony Kenneth Dotson Jr., a/k/a "Streetz," "Ghost," and "Rico"
                      ("Dotson").

               b.      Marvin Windell Gray, a/k/a "Marv,"("Gray").

               c.      James Anthony Harvey Jr., a/k/a "Fat Bread" and "Patches"("Harvey").

               d.      Marcellus Jerome Woodland, a/k/a "Cellus"("Woodland").

               e.      Ronald Shelton Dickerson, a/k/a "Ronnie D"("Dickerson").

               f.      Joseph Daniel Karis, a/k/a"DK"and "Danny"("Karis").
   Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 4 of 30 PageID# 4




                g.         Tiara Mackall, a/k/a "Tee"("Mackall").^

       3.       There is also probable cause to believe that evidence of the Target Offenses

(described in Attachment B)will be found in the Target Locations (described in Attachments A-1

andA-2).3

                              AGENT TRAINING AND EXPERIENCE

       4.      I am a federal agent with DBA and have been employed in such capacity since 2001

in both domestic and international offices. As a federal narcotics agent, my primary duty is to

investigate alleged violations of the Controlled Substances Act as well as associated federal and

state criminal statutes.


       5.      During my 18 years with DBA I have interviewed numerous individuals involved

in drug trafficking and have obtained information from them regarding the acquisition, sale,

importation, manufacture, and distribution of controlled substances. Through my extensive

training and experience, I am familiar with the actions, habits, traits, methods, and terminology

used by the traffickers of controlled dangerous substances.

       6.      I have participated in a number of Organized Crime Drug Bnforcement Task Force

("OCDBTF") investigations concerning drug trafficking organizations and violent street gangs

involved in the distribution of various controlled substances, including heroin, fentanyl, cocaine



^ This affidavit is intended to show only that there is sufficient probable cause for the requested
warrants and does not set forth all of your affiant's knowledge about this investigation.

^ This application does not seek authorization to search TARGET LOCATIONS 1 through
TARGET LOCATION 7, which are located in the District of Maryland. Your affiant's co-case
agent is contemporaneously submitting a separate application to the magistratejudge in the District
of Maryland for authorization to search TARGET LOCATION 1 through TARGET
LOCATION 7.
   Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 5 of 30 PageID# 5



hydrochloride and cocaine base or "crack" cocaine, phencyclidine ("PCP"), MDMA ("ecstasy"),

marijuana and weapons to include handguns and rifles. As a result, I have experience debriefing

criminal defendants, witnesses, and other persons with direct experience in the methods used to

distribute controlled substances. I have actively taken part in the purchase of various controlled

substances and weapons, either by using confidential sources, undercover agents, or acting in an

undercover capacity. I have participated in the surveillance of drug and weapon traffickers and

observed "hand to hand" drug transactions. Through these investigations, I have direct knowledge

ofthe concealment methods utilized by drug and weapons traffickers, to include the use of"stash"

houses and locations utilized by drug traffickers to conceal their contraband.

       7.      As a participant in prior Title III investigations, I have become familiar with the

use of cell phones by narcotics traffickers to communicate, the patterns of activity of narcotics

traffickers, the types and amounts of profits typically made by narcotics traffickers, and the

methods, language, and terms used to disguise the source and nature of the profits obtained from

narcotics trafficking. In addition,from my training and experience,I have learned that it is common

for narcotics traffickers:(1)to "front"(or provide on consignment) controlled substances to their

customers, (2) to conceal contraband, proceeds of narcotics sales, and records of narcotics

transactions in secure locations within their residences, vehicles and/or their businesses for ready

access,(3) to conceal proceeds from law enforcement authorities and rival narcotics traffickers,

and (4) to routinely use digital display cell phones and text messaging to facilitate their drug

distribution operations. I have also learned that narcotics-trafficking is an ongoing process,

requiring the development, use, and protection of a communication network to facilitate daily

narcotics distribution, and as such, narcotics traffickers commonly use coded language when
   Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 6 of 30 PageID# 6



speaking with other narcotics traffickers, use multiple cell phones,and frequently change their cell

phone numbers in order to thwart detection by law enforcement agents who may be intercepting

or attempting to intercept their communications.

       8.      Based on my training, experience, knowledge, and participation in narcotics and

firearms investigations, and the training and experience of other agents and detectives with whom

I am working closely in this investigation, I also know that:

       a.      Those who distribute and conspire to distribute controlled substances ("drug
               traffickers") maintain records electronically and in hardcopy—including ledger
               books, records, receipts, notes, bank and credit card records, money orders,
               cashier's checks, bus and plane tickets, records indicating the existence ofa storage
               facility, and other records—relating to the importation, manufacture, transport,
               ordering, sale, and distribution of controlled substances. Those records are
               commonly maintained in secure locations to which drug traffickers have ready
               access, such as locations within (i) their residences (including curtilage), (ii) the
               residences of trusted associates (including family members, fnends, and
              coconspirators), (iii) the places of operation of their drug distribution activities
              (such as "stash houses" or "safe houses"),(iv) business locations with which the
              trafficker or their close associates are affiliated,(v) their vehicles, and (vi) other
              similarly secure storage areas("secured locations"). Drug traffickers often maintain
              such evidence for long periods oftime.

       b.      Drug traffickers routinely conceal in secured locations the proceeds of their drug
               transactions, including large quantities ofcurrency,financial instruments, precious
               metals,jewelry, and other items of value tied to or purchased with such proceeds.
               Drug traffickers often launder their drug proceeds to disguise the nature and source
               of those proceeds and to promote their drug trafficking activities.

       c.      Drug traffickers often maintain contraband and instrumentalities related to the
               activity at secured locations, such as cell phones, firearms and other weapons,
               ammunition, scales, razors, packaging materials, cutting agents, cooking utensils,
               blenders, filtration masks, and containers for preparing and storing controlled
               substances for distribution. Drug traffickers often maintain multiple cell phones,
               firearms, and other instrumentalities of drug trafficking in secured locations.

       d.      Drug traffickers commonly maintain at secured locations contact information and
               address books electronically and in hardcopy that reflect names, addresses, and
               telephone numbers for associates in their illegal organization. As described below.
   Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 7 of 30 PageID# 7



               such individuals often utilize cellular telephones,computers,and telephone systems
               to maintain contact with their associates in their illegal businesses.

        e.     Drug traffickers often take photographs of themselves, their associates, their
               property, and illegal contraband. Such photographs are usually maintained in one
               or more secured locations,including on cell phones or computers found within such
               locations.


       f.      Drug traffickers often use their vehicles to meet with suppliers and coconspirators,
               sell to drug buyers, travel to stash houses, transport drugs and drug proceeds,
               conduct counter-surveillance, and maintain instrumentalities of drug trafficking
               (including firearms, ammunition, and digital scales). The location information
               associated with a drug trafficker's vehicle assists law enforcement with identifying
               the drug trafficker's residence, identity, buyers, coconspirators, suppliers, stash
               houses, meeting locations, and the financial institutions where the drug trafficker
               launders proceeds.

       g.      Sophisticated drug traffickers often use the internet to purchase illicit narcotics
               from international and domestic sellers. Those individuals use computers, cellular
               telephones, and other electronic devices to search for, purchase, and track the
               shipping status of illicit narcotics (including MDMA) via the internet. Those
               individuals also use virtual currency such as Bitcoins to pay for the illicit narcotics.
               Evidence ofthose transactions are found in several places including virtual wallets,
               Bitcoin exchanges,Bitcoin wallets, emails,text messages,and other online records.
               Individuals involved in illicit narcotics transactions over the internet often use
               internet enabled devices to communicate with other members to facilitate their
               conspiracy to buy, sell, and distribute narcotics.

       9.      I also know that drug traffickers use cell phones in furtherance of drug trafficking,

and that the location data associated with those cell phones normally constitutes evidence and leads

to evidence of drug trafficking. In particular, I know that:

       h.      Narcotics traffickers frequently use cellular telephones to further their illegal
               activities by, among other things, remaining in constant or ready communication
               with one another without restricting either party to a particular location at which
               they might be subject to physical surveillance by law enforcement authorities.
               Narcotics traffickers rarely refer to heroin, cocaine, cocaine base (also known as
               "crack"), phencyclidine("PCP"),or other illegal drugs expressly by name. Instead,
               to conceal the true nature of their illegal activities and to thwart detection by law
               enforcement,narcotics traffickers routinely refer to drugs,drug quantities, and drug
               prices by using seemingly innocuous words or phrases. I have become familiar the
   Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 8 of 30 PageID# 8




               methods, language, and terms that narcotics traffickers use to disguise
               conversations about their narcotics activities.


       i.      Drug traffickers frequently have access to several cellular telephones, and that they
               periodically use newly acquired cellular telephones, all in an effort to avoid
               detection and to impede law enforcement efforts. Drug traffickers also
               communicate by use of text messaging to discuss types, quantities, and prices of
               narcotics, as well as to discuss meeting locations, all in an effort to elude detection
               and to impede the efforts of law enforcement. Drug dealing is an ongoing process
               that requires the development, use, and protection ofa communications network to
               facilitate daily narcotics distribution.

       j.      To that end, drug traffickers use communication facilities (including cell phones)
               to further every aspect of the drug trade. Drug traffickers use communication
               facilities to contact—^by way of both voice call and electronic message—drug
               suppliers, customers, and coconspirators, all for the purpose of acquiring, storing,
               transporting, and distributing drugs. Drug traffickers also maintain, on their cell
               phones, records related to drug distribution (e.g., ledgers and notes pertaining to
               drug sales), and photographs of drugs, drug paraphernalia, and the instruments of
               the drug trade(including firearms). Further,the location data associated with a drug
               trafficker's cell phones assists investigators in identifying the drug trafficker's
               residence, stash house, coconspirators, the residences of the trafficker's
               coconspirators, and meeting locations.

                                         THE TARGETS


       10.     Dotson, a male with the year of birth 1989 and FBI number ending in 6JC6, is a

fentanyl and heroin distributor. As discussed in this affidavit. Confidential Source 1 ("CSl")and

Confidential Source 2("CS2") made controlled purchases of heroin and fentanyl from Dotson.

Moreover, a Title III investigation on cell phones Dotson and his associates utilized confirmed

that Dotson is the leader ofa significant fentanyl and heroin trafficking organization that primarily

operates in Charles County. Dotson has the following criminal history:
   Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 9 of 30 PageID# 9




 4/5/2011      Controlled                 Charles County, Maryland      One year and six
               Dangerous                                                months' imprisonment
               Substance("CDS")                                         (suspended)
               Possession Not
               Marijuana
 11/16/2011    Violation of               Charles County, Maryland       One year and six
               Probation                                                 months' imprisonment
 5/4/2018      Assault 2nd Degree         St. Mary's County, Maryland    Four years'
                                                                         imprisonment, three
                                                                         years and three months
                                                                         suspended,three years'
                                                                         supervised probation

       11.     Gray, a male with the year of birth 1975 and FBI number ending in 5TA3, is one

of Dotson's coconspirators and a lieutenant in the Dotson drug trafficking organization. Gray

assists Dotson with his drug trafficking activities. Gray has the following criminal history:

                                                                         fiSiiibfilM!'''-'/- ■   ■
 3/14/1994      CDS Possession of           Charles County, Maryland      Fine $200(suspended)
                Marijuana
 8/2/1994       Violation ofProbation       Charles County, Maryland      One year and four
                (Theft)                                                   months' imprisonment
 12/19/2008     Burglary Fourth             Charles County, Maryland      27 months'
                Degree Theft(Two                                          imprisonment
                Counts)                                                   (suspended)
 5/7/2016       Failure to Obey             Charles County, Maryland      60 days' incarceration,
                Lawful Order                                              56 days suspended

                Resisting or
                Interfering with Arrest

       12.     Harvey, a male with the year of birth 1972 and FBI number ending in 7NA0, is

one of Dotson's drug distributors and a nominee for a stash location Dotson utilized. Harvey has

the following criminal history:
  Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 10 of 30 PageID# 10




 9/28/1992      Possession vrith Intent   Charles County, Maryland        One year incarceration
                to Distribute


                CDS Distribution with
                Firearm


                Possession of Drug
                Paraphernalia
 7/8/1994       Concealing Deadly         Charles County, Maryland        152 days'
                Weapon                                                    imprisonment,
                                                                          suspended five months
                                                                          two days
 6/25/1997      Felon in Possession of    United States District Court,   36 months'
                Firearm                   District of Maryland            imprisonment, three
                                                                          years' supervised
                                                                          release
 3/8/2004      Assault-First Degree       Charles County, Maryland        8 years'
               (Two Counts)                                               imprisonment,(one
                                                                          year and six months
                                                                          suspended), three
                                                                          years' supervised
                                                                          probation

                                 CONFIDENTIAL SOURCES


       13.     During this investigation, law enforcement received information concerning the

drug trafficking activities of Dotson, Gray, and others from confidential sources. The credibility

and the reliability ofthose sources is addressed below."^

                                      ConfidentialSource 1

       14.     CS1—^whose criminal history includes two convictions for misdemeanor theft that

were adjudicated in 2009—is an established source for the Charles County Sheriff's Office

("CCSO"). In May 2018, CSl began working with the CCSO for monetary compensation. CSl



^ Confidential sources and other civilian witnesses are referred to using male pronouns, regardless
of gender.
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 11 of 30 PageID# 11



previously conducted proactive operations on behalf of the CCSO and the DEA that resulted in

the seizure of narcotics and drug-related evidence.

       15.     To your affiant's knowledge, CS1 has not provided false or misleading information

to officers investigating drug trafficking in Charles County. Additionally, CSl provided

investigators with information that law enforcement corroborated to the extent possible through

independent sources, surveillance, and telephone analysis. Based on the information that CSl

provided to investigators, as well as law enforcement's interactions with CSl, your affiant finds

CSl to be credible and reliable.


                                     Confidential Source 2

       16.     CS2—a paid CCSO informant whose criminal history includes convictions for

possession of CDS, possession of CDS paraphernalia, and misdemeanor theft—is an established

source for the CCSO. CS2 previously conducted proactive operations on behalf of the CCSO and

the DEA that resulted in the seizure of narcotics and drug-related evidence. CS2 began providing

information to law enforcement relevant to this investigation in April 2019.

       17.     To your affiant's knowledge, CS2 has not provided false or misleading information

to the CCSO or the DEA. Additionally, CS2 provided information to investigators that law

enforcement corroborated to the extent possible through independent sources, surveillance, and

telephone analysis. Based on the information CS2 provided to law enforcement, your affiant finds

CS2 to be credible and reliable.


                                     PROBABLE CAUSE


       18.     Beginning aroimd February 2017, the DEA, the Prince George's County Police

Department ("PGPD"), and the CCSO began an investigation into the heroin and fentanyl


                                               10
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 12 of 30 PageID# 12




trafficking activities of Dotson, who was operating primarily in Prince George's County and

Charles County. During the investigation, your affiant learned that Dotson maintains a supervisory

role in a drug trafficking organization that utilizes multiple cell phones (or "burner phones") to

conduct its drug trafficking activities. Additionally, your affiant learned that Dotson employs

"runners" that sell fentanyl and heroin on Dotson's behalf.

       19.       Specifically, CSl informed law enforcement that Dotson normally provided CSl

with a phone number to contact Dotson so that CSl could purchase heroin, and that DOTSON at

times sent runners to sell heroin on Dotson's behalf. CSl subsequently identified Gray and

Harvey as members of the Dotson drug trafficking organization. CSl thereafter conducted

controlled purchases offentanyl and heroin fi*om Dotson and other members ofthe drug trafficking

organization.^

       20.       CS2 provided information concerning Dotson's drug trafficking activities and said

that he had been purchasing five-gram quantities of heroin from Dotson since approximately

November 2018. CS2 identified several ofDotson's coconspirators, said that Dotson wanted CS2

to increase the quantity of heroin CS2 was purchasing from Dotson, and said that CS2 observed

Dotson with a quantity of heroin that was "broken down" into one-gram,five-gram, and 10-gram




^ All ofthe controlled purchases described in this affidavit were conducted under the direction of
law enforcement officers. In every instance,law enforcement searched the confidential sources for
contraband prior to and immediately after the transactions. The law enforcement provided the
confidential sources with official authorized funds to conduct the transactions, and kept the
confidential sources under constant surveillance during the transactions. Moreover, the
confidential sources were equipped with recording devices to record the transactions. After the
controlled purchases, officers debriefed the confidential sources.

                                                 11
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 13 of 30 PageID# 13




quantities for sale. Law enforcement utilized CS2 to conduct controlled purchases offentanyl and

heroin from Dotson,as more fully described below.

       21.     As a result ofthe investigation,the Honorable United States District Judge Paul W.

Grimm signed an order authorizing the interception of wire and electronic communications

occurring over Dotson's cell phones—^Target Telephone 1 and Target Telephone 2.

       22.     The interceptions verified that Dotson, Gray, Harvey, and others, are engaged in

a large fentanyl and heroin trafficking organization in the Southern Maryland region. Moreover,

interceptions revealed that Dotson is utilizing multiple sources ofsupply for fentanyl, heroin, and

cocaine.


       23.     Your affiant and other officers learned through extensive surveillance that

TARGET LOCATION 1 is Dotson's primary residence, and that Dotson lives at this location

with his paramour. Individual 1. Law enforcement has observed Dotson,Individual 1, and a small

male child at TARGET LOCATION 1 on numerous occasions. Further,on April 8,2019,Dotson

provided TARGET LOCATION 1 as his address of record to CCSO officers who were

investigating a domestic disturbance in Waldorf, Maryland.

       24.     Dotson maintains a business identified as Everyday Automotive located in

Waldorf, Maryland in an end unit in a row of businesses that is situated in an industrial park. Your

affiant and other officers have conducted extensive surveillance at this location and have a covert

camera installed in an adjacent parking lot to assist in covertly viewing TARGET LOCATION

2. Your affiant and other officers have observed Dotson, Gray, and Harvey, as well as vehicles

those subjects operate, on almost a daily basis coming and going from TARGET LOCATION 2.

Officers have also observed Dotson on numerous occasions unlock the front door to TARGET


                                                12
  Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 14 of 30 PageID# 14



LOCATION 2 using a key. Further, on April 12, 2019, an individual called the CCSO and

complained that the employees ofEveryday Automotive are selling drugs.

       25.    Economy Storage of Waldorf owns and operates TARGET LOCATION 3. Your

affiant knows—^based on business records obtained from Economy Storage, intercepted calls, and

surveillance—^that Dotson had Harvey (one of Dotson's runners) rent storage Unit 683

(TARGET LOCATION 3) in Harvey's name. Based on surveillance, your affiant knows that

Dotson previously had a storage unit at a facility located on Industrial Park Drive, Waldorf,

Maryland. Based on intercepted calls and surveillance, your affiant believes that Dotson utilizes

TARGET LOCATION 3 as a stash and drug preparation location.

                                 Target Location 8 and Target Vehicle 1

       26.    TARGET LOCATION 8 is Harvey's primary residence. As stated previously,

CSl identified Harvey as one of Dotson's drug runners. Your affiant knows based on MVA

records that Harvey lists his address of record as 5310 Holly Street, Indian Head, Maryland.

Moreover,the vehicle that Harvey routinely uses to distribute drugs on Dotson's behalf—a white

2008 Ford Crown Victoria with Maryland tag 5CV6135 bearing Vehicle Identification Number

(VIN)2FAFP71V38X178822 ("TARGET VEHICLE 1")—is listed to Cheri Harvey(Harvey's

paramour) at the same address.

       27.    On July 18, 2019, officers served a subpoena on the Glennel Apartments, located

on Cherry Street in King George, Virginia. The resident agent for Glennel Apartments informed

those officers that James Harvey and Cherri Harvey were the only tenants residing in TARGET

LOCATION 8. Further, on April 13, 2019, the King George County Sheriffs Office arrested

Harvey for driving while intoxicated. During the booking process, Harvey provided his cellular


                                               13
  Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 15 of 30 PageID# 15



number as 240-377-6157—^the same number intercepted on Target Telephones 1 and 2. Based

on the following evidence, your affiant believes that Harvey resides at TARGET LOCATION

8.


       28.     In May 2018, CCSO detectives debriefed CSl. CSl identified Dotson and stated

that Dotson was selling heroin in Charles County. CSl further stated that Dotson normally

provided CSl with a phone number to contact him in order to purchase heroin,and sometimes sent

out"runners" to sell heroin on Dotson's behalf. CSl subsequently identified Gray and Harvey as

members ofthe Dotson drug trafficking organization.

       29.     On May 5,2018, Dotson was arrested for assault and destruction of property in St.

Mary's County. Dotson subsequently pled guilty to second degree assault and was sentenced to

four years' imprisonment with three years and three months suspended. On June 28,2018,Dotson

was committed to the St. Mary's County Detention Center to serve his sentence.

       30.     On August 15,2018,CCSO detectives met with CS1 for the purpose ofconducting

a controlled purchase of heroin. CSl made a consensually monitored and recorded cellular phone

call to 301-399-4454 and arranged to purchase a $100 quantity of heroin. During the call, CSl was

instructed to meet at the CVS Pharmacy parking lot located on Leonardtown Road in Waldorf,

Maryland. CSl travelled to the CVS Pharmacy where CSl met with Harvey in the parking lot and

conducted the transaction with Harvey,exchanging $100 in law enforcement funds for a quantity

of heroin. Harvey was operating TARGET VEHICLE 1 during the transaction.

       31.     After the transaction, CSl provided the detectives with the suspected heroin that

CSl purchased from Harvey. The suspected heroin and packaging were consistent with

fentanyl/heroin. The suspected heroin was not subjected to a "field test."


                                                14
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 16 of 30 PageID# 16



       32.     On Jxine 12, 2019 at approximately 8:35 p.m., Target Telephone 1 placed a voice

call(Call 700)to 240-377-6157, a phone utilized by Harvey. The following is a draft transcript of

the call between Dotson and Harvey.

       Harvey:         Hello?

       Dotson:         You leave yet?

       Harvey:         No.

       Dotson:         Alright.

       Harvey:         Alright.

       Dotson:         I should've just went down there and meet him, yo.

       Harvey:         I can head down there.

       Dotson:         He at the Deluxe Inn. It's $200, it ain't like it's 50, you feel me?

       Harvey:         Right. Alright, I'll shoot down there real quick. I'm on my way there.

       Dotson:         Bet.


       33.     Your affiant believes that in this conversation, Dotson directed Harvey to

distribute the $200 quantity of fentanyl to Individual 2 at the Deluxe Inn. Based on this call,

surveillance officers were alerted to the pending meeting between Harvey and Individual 2.

       34.      At approximately 8:45 p.m., officers established surveillance at the Deluxe Inn in

La Plata, Maryland. Officers observed a white male—Plater identified as Individual 2—standing

outside the hotel smoking a cigarette. At approximately 9:08 p.m., officers observed Harvey

operating the TARGET VEHICLE 1 arrive in the parking lot. Individual2 got into the passenger

side of Harvey's vehicle. Harvey then drove through the parking lot with Individual 2, and

Individual 2 exited the vehicle a few moments later and returned to the hotel. Your affiant believes



                                                 15
  Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 17 of 30 PageID# 17



that Harvey met with Individual 2 for the purpose of distributing the $200 quantity offentanyl to

Individual 2.


        35.     On June 19, 2019, beginning at approximately 4:10 p.m.. Target Telephone I

exchanged the following text messages with 301-848-3965, a number utilized by a drug customer

of Dotson's identified here as Individual 10:


 Time           Call Number    Direction   Text Message
 4:10 p.m.      4397           Incoming    You around
 4:53 p.m.      4411           Outgoing    Go to the McDonald's on route 5
 4:54 p.m.      4414           Incoming    K
 5:09 p.m.      4420           Incoming    Here
 5:19 p.m.      4424           Outgoing    How much
 5:19 p.m.      4426           Incoming    Small


        36.      Your affiant believes that when Dotson texted Individual 10 "how much" and

Individual 10 replied "small," Individual 10 was using coded language to request a half-gram

quantity of fentanyl. After intercepting this conversation, surveillance units were alerted to the

pending drug transaction.

        37.      At approximately 5:05 p.m., surveillance officers observed Individual 10 arrive

at the McDonald's restaurant located on Leonardtown Road, Waldorf, Maryland,operating a white

Volkswagen sports utility vehicle with Maryland tag 6DF5652 ("the Volkswagen SUV").

Individual 10 parked in a parking space at the McDonald's. At approximately 5:28 p.m., officers

observed Harvey (operating TARGET VEIHCLE 1) drive slowly through the McDonald's

parking lot. Harvey exited the parking lot onto Leonardtown Road, and Individual 10 pulled out

of the parking lot behind Harvey. Individual 10 followed Harvey to the AutoZone located on

Leonardtown Road, and both Harvey and Individual 10 pulled into the AutoZone parking lot,

where Individual 10 parked next to Harvey's vehicle(TARGET VEHICLE 1). As an officer

                                                16
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 18 of 30 PageID# 18



drove past Harvey and Individual lO's vehicles, the officer observed Harvey standing outside of

TARGET VEHICLE 1 and Individual 10 getting back into the Volkswagen SUV. Based on the

text messages with Dotson and surveillance of Harvey and Individual 10, your affiant believes

that Harvey met with Individual 10 to conduct a drug transaction.

       38.       On July 8, 2019 at approximately 3:46 p.m.. Target Telephone 1 placed an

outgoing call(Call 14435)to 240-377-6157,a phone utilized by Harvey. The following is a partial

draft transcript ofthe conversation between Dotson and Harvey.

       Dotson:        Go see,I told what's her name go to Boston Market, Marilyn, you know she
                      gets two, uh,two ofthe bags, alright?

       Harvey:        Alright.

       Dotson:        But don't touch none of that shit, just give her what I say give her bro,
                      honestly.

       Harvey:        Alright.

       Dotson:        She gonna have a hundred alright?

       Harvey:        Alright.

       Dotson:        So you already kept a hundred and a thirty, alright, now I got to start re-up
                      pretty much,so a hundred dollars.

       Harvey:        Alright.

       Dotson:        Later, Boston Market, alright.

       39.    Your affiant believes that when Dotson told Harvey "Go see, I told what's her

name go to Boston Market, Marilyn, you know she gets two, uh, two of the bags," Dotson was

directing Harvey to sell fentanyl/heroin ("two of the bags") to Individual 5 ("Marilyn"), a drug

customer of Dotson's. When Dotson told Harvey "you already kept a hundred and a thirty,"



                                               17
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 19 of 30 PageID# 19



Dotson was using vague language to tell Harvey that $130 ("a hundred and a thirty") was

Harvey's payment for selling to Dotson's customers on Dotson's behalf. Based on this call,

surveillance agents were alerted to the pending meeting between Harvey and Individual 5.

       40.     At approximately 3:54 p.m., a surveillance officer observed Individual 5 sitting in

her blue Nissan in the parking lot of the Boston Market, located on Grain Highway, Waldorf

Maryland. At approximately 3:57 p.m., the officer observed Harvey arrive in the parking lot

operating TARGET VEHICLE 1. Harvey parked next to Individual 5 and Individual 5 got out

ofthe Nissan and into the passenger seat ofTARGET VEHICLE 1,leaving Harvey's passenger

door open. Individual 5 immediately got out ofTARGET VEHICLE 1 and got back into her car.

Both Harvey and Individual 5 then left the parking lot. Based on the call and surveillance, your

affiant believes that Harvey distributed fentanyl/heroin to Individual 5 on Dotson's behalf.

       41.     On July 8, 2019 at approximately 7:39 p.m.. Target Telephone 1 placed an

outgoing call (Call 14531)to 240-377-6157, a phone utilized by Harvey. The following is a draft

transcript ofthe conversation between Dotson and Harvey.

       Harvey:        Hello?

       Dotson:        Go to Olive Garden that way you can hit Jamie and him up, one got fifty
                      and one got forty, alright?

       Harvey:        So just go to Olive Garden?

       Dotson:        Yeah,that way you can do one stop shopping.

       Harvey:        Alright.

       42.     Your affiant believes that when Dotson told Harvey "go to Olive Garden that way

you can hit Jamie and him up, one got fifty and one got forty," Dotson was using coded language



                                               18
  Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 20 of 30 PageID# 20



to direct Harvey to distribute fentanyl/heroin to two more of Dotson's customers. Based on this

call, surveillance was alerted.

       43.     Surveillance officers responded to the Olive Garden restaurant located at 3620

Grain Highway, Waldorf, Maryland. At approximately 7:41 p.m., officers observed Harvey

(operating TARGET VEHICLE 1) pull into the parking lot and park behind the restaurant. At

approximately 7:43 p.m., officers observed Individual 11, a frequent drug customer of Dotson's,

pull into the parking lot operating a silver Chrysler 300 sedan and park behind the restaurant.

Individual 11 exited his vehicle and briefly got into TARGET VEHICLE 1. Individual 11 then

got out of Harvey's vehicle and got back into the Chrysler 300, then left the parking lot. At

approximately 7:49 p.m., a white male wearing an Olive Garden uniform walked quickly from the

side of the restaurant to TARGET VEHICLE 1 and got into the passenger side. The white male

then exited Harvey's vehicle and walked back to the Olive Garden. Harvey subsequently departed

the Olive Garden parking lot. Based on the intercepted call and surveillance, your affiant believes

that Harvey met with Individual 11 and the white Olive Garden employee ("Jamie") for a drug

transaction.

       44.     During the investigation, Harvey has distributed to a number of Dotson's drug

customers on Dotson's behalf. During the conversation described below on July 31,2019,Dotson

and Gray discuss Harvey's role in the organization (using Harvey's moniker,"Fat Bread").

       45.     On July 11,2019, surveillance officers observed Harvey in TARGET VEHICLE

1 departing from TARGET LOCATION 2. Officers maintained surveillance of Harvey as he

travelled south on Maryland Route 301, across the Harry Nice Bridge, and into Virginia. Officers

maintained surveillance of Harvey until he arrived at TARGET LOCATION 8.


                                                19
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 21 of 30 PageID# 21



        46.   On July 12, 2019 at approximately 9:20 a.m., a surveillance officer observed

Harvey in the parking lot ofTARGET LOCATION 8 changing a tire on TARGET VEHICLE

1. On July 14, 2019, officers conducted a spot check of TARGET LOCATION 8 and observed

TARGET VEHICLE 1 in the parking lot.

        47.   On July 20, 2019, beginning at approximately 7:20 a.m., Target Telephone 2

exchanged the following text messages with 240-377-6157, a phone utilized by Harvey.

 Time         Call Number    Direction   Text Message
7:20 a.m.     1123           Incoming    Hit me when u get up
 8:57 a.m.    1124           Outgoing    What's goood
8:58 a.m.     1125           Incoming    Seeing what time u leaving
8:59 a.m.     1126           Outgoing    Soon
9:00 a.m.     1127           Incoming    Ok I put the stuff and what was in camper in storage
9:01 a.m.     1128           Outgoing    Ok bet wya
9:02 a.m.     1129           Incoming    Headed across bridge
9:03 a.m.     1130           Outgoing    Which way toward me or to go home
9:05 a.m.     1131           Incoming    Home meet u on this side somewhere when u get on
                                         this side
9:11 a.m.     1132           Outgoing    U get the strap
9:13 a.m.     1133           Incoming    In storage in the box oftrash bags
9:16 a.m.     1134           Outgoing    Ok


        48.   Your affiant believes that when Harvey texted Dotson "I put the stuff and what

was in camper in storage," Harvey was using coded language to tell Dotson that he concealed

drugs ("stuff') in Dotson's storage unit—^TARGET LOCATION 3. When Dotson texted

Harvey "ok bet wya" and Harvey replied "headed across bridge," Harvey was telling Dotson

that he was going to TARGET LOCATION 8 via the Harry Nice Bridge.

        49.   Additionally, when Dotson texted "which way toward me or to go home" and

Harvey replied "home meet u on this side somewhere when u get on this side," Harvey was

referring to being in Virginia, as Dotson lives in Clinton, Maryland ("towards me")and Harvey


                                              20
  Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 22 of 30 PageID# 22



resides at TARGET LOCATION 8("home"). Notably, when Dotson texted "U get the strap"

and Harvey replied "in storage in the box of trash bags," your affiant believes that Dotson was

referring to a firearm ("strap"), and Harvey had concealed the firearm in Dotson's storage unit

(TARGET LOCATION 3)in a box oftrash bags.

       50.     On July 31, 2019 at approximately 10:05 a.m.. Target Telephone 2 placed an

outgoing call (Call 2794)to 240-860-3330, a phone utilized by Gray. The following is a partial

draft transcript ofthe conversation between Dotson and Gray.

       Dotson:       I'm a grab me a motherfucking a white boy, I see what people doing now.

       Gray:         Yeah.

       Dotson:       I'm a grab me a white boy and a, and a motherfucker like Fat Bread, see.
                     Fat Bread be a good motherfucking candidate, but the only thing about him,
                     he don't smoke or nothing, he don't get high or nothing.

       Gray:         Yeah, he don't get high.

       Dotson:       He can think for himself a little bit, you feel what I'm saying?

       Gray:         Yeah. But he really can't though.(Laughs)

       Dotson:       Yeah you know what I mean though.

       Gray:         Yeah,I know what you mean.

       Dotson:       I know what I got to do with Fat Bread,I got to be the one to get the money
                     and just give it to him, like that, and tell him look, I'm gonna give you a
                     hundred and fifty dollars for doing this job.

       Gray:         Yeah, Yeah.

       Dotson:       I already know how he is, I'm already on it.

       Gray:         He not about moving nothing himself.




                                                21
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 23 of 30 PageID# 23




        Dotson:        He like a(U/I)anyway so ifI can make it a hundred dollars a day, he gonna
                       do whatever I tell him to do.




        Dotson:        One thing about Fat Bread, I don't give a fuck what he say, I know he got
                       at least a stack or two put up, she don't know where that's at.

        Gray:          Sure, he do, sure he do.

        51.     Your affiant believes that when Dotson said "I'm a grab me a white boy and a, and

a motherfucker like Fat Bread, see. Fat Bread be a good motherfucking candidate, but the only

thing about him,he don't smoke or nothing, he don't get high or nothing," Dotson was using vague

language to tell Gray that Dotson would like to have a drug runner ("white boy") who has a drug

dependency who Dotson can recruit to sell drugs on Dotson's behalf.

        52.     Further, Dotson told Gray that Harvey("Fat Bread")is a good candidate, but that

Harvey does not use drugs("he don't get high"). When Gray tells Dotson "he not about moving

nothing himself," Gray was referring to Harvey not being motivated to take initiative in

distributing drugs, and only distributing at Dotson's direction. When Dotson said "iff can make

it a hundred dollars a day, he gonna do whatever I tell him...I know he got at least a stack or two

put up," Dotson was using vague language to describe how he paid Harvey for distributing drugs

at Dotson's direction, and how Harvey has made some money from Dotson ("a stack or two put

up").




                                                  22
 Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 24 of 30 PageID# 24




                                         CONCLUSION


      53.     Based on the foregoing evidence, there is probable cause to issue the requested

warrants.




                                             Special Agent CaaleroikTaylor
                                             Drug Enforcement Administration



       Subscribed and sworn before me this     /^ day of August 201!
                                                               Isl ^
                                              Roderick C. Young
                                              Uniied States Magistrate Judge
                                             United States Magistrate Judge




                                               23
Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 25 of 30 PageID# 25



                                     ATTACHMENT A-1
                                   Location to be searched


       TARGET LOCATION 8— located at 10484 Cherry Street, Apartment HOC,King
George, Virginia —^is described as multi-unit apartment building. The building has brown-
colored brick, and the numbers,"10484" are clearly affixed on the right side ofthe building on a
black placard with white numerals. The apartment door to Apartment HOC is situated inside
second-story ofthe building, is white in color, and has the number,"HOC," clearly afiBxed to the
center ofthe door,in white numerals, on a black background.




                                                                 7#
Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 26 of 30 PageID# 26



                                 ATTACHMENT A-2
                                Location to be searched


       TARGET VEHICLE 1 is described as a white 2008 Ford Crown Victoria, bearing

Vehicle Identification Number("YIN"): 2FAFP71V38X178822 and Maryland tag 5CV6135

affixed to the vehicle.
Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 27 of 30 PageID# 27



                                   ATTACHMENT B
                                   Items to be seized


     a.    Controlled dangerous substances, including heroin, fentanyl. Cocaine, Cocaine
           base, also known as "crack" Cocaine, marijuana, MDMA, and any other illegal
           controlled substances, as well as any materials or items used for the preparation of
           illegal controlled substances.

     b.    Books, records, receipts, notes, ledgers, and other papers including any
           computerized or electronic records, relating to the transportation, ordering,
           purchasing, and distribution of controlled substances.

     c.    Address and/or telephone books, papers, paging devices and their contents, and cell
           phones and their contents reflecting names, addresses and/or telephone numbers,
           including computerized or electronic address and/or telephone records.

      d.   Books,records, receipts, bank statements and record money drafts, letters ofcredit,
           money orders and cashier's checks,receipts, passbooks,bank checks,safety deposit
           keys, and any other items evidencing the obtaining, secreting, transfer, and/or
           concealment of assets in the obtaining, secreting, transfer, concealment and/or
           expending or money.

     e.    United States currency, precious metals, jewelry and financial instruments,
           including but not limited to stocks and bonds.

     f.    Photographs, in particular, photographs of co-conspirators, of assets, and/or of
           controlled substances, and other documents identifying associates and co-
           conspirators.

      g.   Indicia of occupancy,residence and/or ownership ofthe target locations, including
           but not limited to, utility and telephone bills, canceled envelopes and keys.

      h.   Indicia of travel, including but not limited to, passport, visas, airline tickets,
           boarding passes, and airline receipts.

      i.   Safes(combinations or lock-type) and their contents.

     j.    Computers, computer hardware, cellular phones, software, related documentation,
           passwords, data security devices (as described below), videotapes, and or video
           recording devices, and data that may constitute instrumentalities of, or contain
           evidence related to the specified criminal offenses.
Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 28 of 30 PageID# 28



           The following definitions apply to the terms as set out in this affidavit and
           attachment:


     1.    Computer hardware: Computer hardware consists of all equipment, which can
           receive, capture, collect analyze, create, display, convert, store, conceal, or
           transmit electronic, magnetic, or similar computer impulses or data. Hardware
           includes any data-processing devices(including but not limited to cellular
           telephones, central processing units, laptops, tablets, eReaders, notes,iPads, and
           iPods, internal and peripheral storage devices such as external hard drives, thumb
           drives, SD cards, flash drives, USB storage devices, CDs and DVDs,and other
           memory storage devices), peripheral input/output devices (including but not
           limited to keyboards, printer, video display monitors, and related communications
           devices such as cables and connections), as well as any devices mechanisms, or
           parts that can be used to restrict access to computer hardware (including but not
           limited to physical keys and locks).

     2.    Computer software is digital information, which can be interpreted by a computer
           and any of its related components to direct the way they work. Software is stored
           in electronic, magnetic, or other digital form. It commonly includes programs to
           run operating systems, applications, and utilities.

     3.    Documentation: Computer-related documentation consists of written, recorded,
           printed, or electronically stored material, which explains or illustrates how to
           configure or use computer hardware, software, or other related items.

     4.    Passwords and Data Security Devices: Computer passwords and other data
           security devices are designed to restrict access to or hide computer software,
           documentation or data. Data security devices may consist of hardware, software
           or other programming code. A password (a string of alpha-numeric characters)
           usually operates a sort of digital key to "unlock" particular data security devices.
           Data security hardware may include encryption devices, chips, and circuit boards.
           Data security software of(figital code may include programming code that creates
           "test" keys or "hot" keys, which perform certain pre-set security fimctions when
           touches. Data security software or code may also encrypt, compress, or hide
           protected data to make it inaccessible or unusable, as well as reverse the progress
           to restore it.

     5.    As used above,the terms "records, documents, messages, correspondence, data,
           and materials" includes records, documents, messages, correspondence, data, and
           materials, created, modified or stored in any form, including electronic or digital
           form,and by whatever means they may have been created and/or stored. This
           includes any handmade, photographic, mechanical, electrical, electronic, and/or
           magnetic forms. It also includes items in the form ofcomputer hardware.
Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 29 of 30 PageID# 29



               software, documentation, passwords, and/or data security devices.

      For any computer, computer hard drive, cell phone, or other physical object upon which
computer data can be recorded("the device")that is called for by this warrant,or that might contain
things otherwise called for by this warrant:

       1.      Evidence of who used, owned, or controlled the device at the time the things
               described in this warrant were created, edited, or deleted, such as logs, registry
               entries, configuration files, saved usemames and passwords, documents, browsing
               history, user profiles, email, email contacts, "chat," instant messaging logs,
               photographs, and correspondence.

       2.      Evidence ofsoftware that would allow others to control the device, such as viruses,
               Trojan horses, and other forms of malicious software, as well as evidence of the
               presence or absence of security software designed to detect malicious software.

       3.      Evidence ofthe lack of such malicious software.

       4.      Evidence of the attachment to the device of other storage devices or similar
               containers for electronic evidence.

       5.      Evidence of counter-forensic programs (and associated data) that are designed to
               eliminate data from the device.


       6.      Evidence ofthe times the device was used.

       7.      Passwords, encryption keys, and other access devices that may be necessary to
               access the device.


       8.      Documentation and manuals that may be necessary to access the device or to
               conduct a forensic examination ofthe device.

       9.      Contextual infonnation necessary to understand the evidence described in this
               attachment.


        With respect to the search ofany ofthe items described above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by a
computer with the aid of computer-related equipment(including CDs,DVDs,thumb drives, flash
drives, hard disk drives, or removable digital storage media,software or memory in any form),the
search procedure may include the following techniques (the following is a non-exclusive list, and
the government may use other procedures that, like those listed below, minimize the review of
information not within the list of items to be seized as set forth herein, while permitting
government examination of all the data necessary to determine whether that data falls within the
Case 3:19-sw-00248-RCY Document 1 Filed 08/14/19 Page 30 of 30 PageID# 30



items to be seized):

        1.      Surveying various file "directories" and the individual files they contain(analogous
                to looking at the outside of a file cabinet for markings it contains and opening a
                drawer believed to contain pertinent files).

       2.       Opening or cursorily reading the first few "pages" of such files in order to
                determine their precise contents.

       3.       Scanning storage areas to discover and possible recover recently deleted files.

       4.       Scanning storage areas for deliberately hidden files.

       5.       Performing key word searches or other search and retrieval searches through all
                electronic storage areas to determine whether occurrences oflanguage contained in
                such storage areas exist that are intimately related to the subject matter of the
                investigation.

If after performing these procedures, the directories, files or storage areas do not reveal evidence
oftheft of government property or other criminal activity, the further search of that particular
directory, file or storage area, shall cease.
